Citation Nr: 1709052	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  09-45 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for pinched nerves in the neck.

2.  Entitlement to service connection for a liver disorder, to include as secondary to medication taken for service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband



ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from August 1971 to June 1974.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these matters in August 2016.

In May 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

The Veteran has submitted additional evidence since the last adjudication of these issues by the Agency of Original Jurisdiction (AOJ).  In October 2016 the Veteran's representative waived review by the AOJ of any submitted additional evidence.  See 38 C.F.R. § 20.1304 (2016).  

In a February 2017 statement the Veteran attempted to file a claim for increased disability ratings for service-connected disabilities of the cervical spine and thoracolumbar spine.  The Veteran and her representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The issue of entitlement to service connection for a liver disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran has pinched nerves in the neck related to military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for pinched nerves in the neck have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in March 2008 and August 2016 letters.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, corrective VCAA notice was provided as requested, private treatment records were obtained, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2016) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that she developed pinched nerves in the neck during her active service, resulting in her current neck disability.  The Veteran asserted at the hearing that she had accidents in service that caused ongoing back and neck pain that radiated to her upper extremities.  She reported having muscle spasms between her thumb and forefinger on the right hand.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of pinched nerves in the neck.  The Veteran had an automobile accident during service and suffered from whiplash.  In October 1983 the Veteran underwent VA examination in connection with a claim for a neck disability.  At the time the Veteran reported having muscle spasms in the neck and right arm, and numbness and pain that radiated to the fingers.  During the physical examination the Veteran had no crepitation or limitation of motion in the neck, and there was no decreased range of motion in the upper extremities.  The Veteran's shoulders were normal and showed no evidence of swelling or brachioplexus; her deep tendon reflexes were equal and reactive, and there was no evidence of any nerve involvement in any of the muscle groups.  The Veteran showed no evidence of muscle atrophy or impaired sensation of pinch and touch.  The Veteran had a cervical spine x-ray that was also normal.  The VA examiner concluded by finding no musculoskeletal or nervous system organic pathology.  

In January 2016 the Veteran again underwent VA examination in connection with her current claim.  At the time she was diagnosed with degenerative arthritis of the spine.  During the physical examination the Veteran had a reduced range of bilateral flexion and rotation in the neck with no change on repetition.  There was no evidence of tenderness, guarding, or muscle spasm of the cervical spine; the Veteran had full muscle strength in the upper extremities, and while deep tendon reflexes were absent the Veteran had normal sensation in the shoulders, forearm, and fingers.  There was no evidence of radiculopathy.  The VA examiner concluded that the Veteran did not have a peripheral nerve condition or peripheral neuropathy, and that there was no clinical evidence of this disability.  Likewise after a VA contracted neck examination in July 2016 it was determined that the Veteran did not have any signs or symptoms of cervical radiculopathy or any other neurological abnormalities or findings related to a cervical spine condition.

The Board notes that the Veteran has a separate diagnosis of cervical spine arthritis, claimed as fractured vertebrae in the neck and back, that has been linked to active duty service.  However, there is no additional diagnosis of a neurological disability to include pinched nerves in the neck.  Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have a diagnosis of pinched nerves in the neck.  The Veteran asserted that she had not sought treatment for this impairment over the years because she was afraid of getting surgery.

The Board recognizes the Veteran's assertions that she has pinched nerves in the neck related to her military service.  While the Veteran is a nurse, the record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to diagnose a pinched nerve disability.  In this regard, the diagnosis of a pinched nerve disability (especially one separate from a previously diagnosed cervical arthritis disability) requires specialized testing and interpretation of such results.  Accordingly, the Veteran's statements are given limited weight in comparison to the VA examinations, all of which are negative to the Veteran's claim.  

The Board also recognizes the February 2009 assessment of cervical radiculitis made during a chiropractic examination.  As to the existence of a present disability, the Board affords more probative weight to the findings on medical examination and the opinions offered by the VA examiners.  The VA opinions support each other and were offered with the express purpose of trying to identify disability, as opposed to during the course of chiropractic treatment.  The preponderance of the evidence establishes that the Veteran has not had a neurological disorder such as pinched nerves in her neck during the course of this appeal.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of pinched nerves in the neck, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for pinched nerves in the neck is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for pinched nerves in the neck is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection for a liver disorder.  See 38 C.F.R. § 19.9 (2016).  

In this regard, the record reflects that the Veteran had a liver disorder during the course of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  Specifically, a September 2015 VA ultrasound revealed hepatic steatosis.  VA examiners in January and October 2016 have suggested that the Veteran may have liver problems due in part to the use of alcohol.  The Veteran alleges that she drank alcohol as a form of self-medication for her service-connected posttraumatic stress disorder.    

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  An injury or disease incurred during active military, naval or air service shall not be deemed to have been incurred in line of duty if such injury or disease was the result of abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.301 (2016). 

 Notwithstanding the aforementioned, service connection for alcohol abuse is possible if the abuse of alcohol was acquired secondary to, or is a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001).  However, "veterans can only recover if they can adequately establish that their alcohol ... abuse disability is secondary to or is caused by their primary service-connected disorder...  Such compensation would only result where there is clear medical evidence establishing that the alcohol ... abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol ... abuse disability is not due to willful wrongdoing."  Id. at 1381.

Further medical opinion is necessary to address any relationship between the Veteran's service-connected posttraumatic stress disorder and alcohol abuse.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file for review to an examiner or examiners to address the following: 

a) Is there clear medical evidence establishing that the Veteran's alcohol use was caused by her posttraumatic stress disorder? 
b) If a) is answered in the affirmative, is it at least as likely as not (50 percent or greater probability) that the Veteran has or had a liver disorder, to specifically include hepatic steatosis, during the course of this appeal (since approximately 2008) that is caused by the Veteran's use of alcohol?
 
A complete rationale should be included to support any opinion.  An examination should only be scheduled if deemed necessary prior to offering an opinion.  Multiple opinions can be obtained if necessary (e.g., separate opinions addressing the mental health aspect and the liver disorder aspect).

2.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


